PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/706,566
Filing Date: 15 Sep 2017
Appellant(s): Celligence International LLC



__________________
David Heisey (Reg. No. 42,651)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4-6, 8-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinides (US 2018/0069817 A1) in view of Bastide et al. (US 10,021,061 B1) (‘Bastide’).
Claims 7, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Constantinides (US 2018/0069817 A1) in view of Bastide et al. (US 10,021,061 B1) and further in view of Nguyen (US 2018/0314707 A1).

(2) Response to Argument
Claims 1, 9, and 17 Are Obvious over Constantinides in view of Bastide under 35 U.S.C. 103(a)
Appellant argues that Constantinides in view of Bastide, specifically Bastide, fails to teach the limitation “obtaining social media data related to a second social media user from the social media platform based upon the one or more categorical labels used to characterize information about the select categories of interest of the first social media user, such that the social media data of the second social media user categorized into select categories of interest of the second social media user identify at least one similar, non- identical interest between the first and second social media users.”  The examiner disagrees.
Bastide teaches determining crowd-sourced preferences of users which are similar to the specific user.  Bastide teaches a user may watch and comment on a video of their favorite football team via a social media application.  Another user may also watch and comment on this video.  The second user may be determined to be similar to the original user based on shared interest in the football team, and consequently user profile criteria for the original user may be configured to include preferences and settings of the second user.  For example, the second user may like a basketball team located in the same city as the football team, and as a result of this the user profile criteria for the original user may be updated to include a possible interest in the basketball team based on a mutual interest in messages relating to sports (column 19 lines 25-42).  Therefore, Bastide teaches “obtaining social media data related to a second social media user  from the social media platform (obtaining a possible interest in basketball for original user) based upon the one or more categorical labels used to characterize information about the select categories of interest of the first social media user (based upon the second user’s interest in football, basketball, and sports, which are hobbies, and both users commenting on football team), such that the social media data of the second social media user categorized into select categories of interest of the second social media user identify at least one similar, non- identical interest between the first and second social media users (The basketball team is a similar, non-identical interest; Bastide also states that sports is a mutual interest between the original user and second user, which represents another similar, non-identical interest between first and second social media users.)
The examiner would like to note that the language “similar, non-identical interest” is subjective to different levels of similarity.  As such, the interest in the basketball team and the interest in content relating to sports represent similar, non-identical interests.  Under the broadest reasonable interpretation, the interest in the football team may also represent a similar, non-identical interest, as one user’s interest in the football team may not be identical to the other user’s interest in the football team.  For example, Bastide states that one user watches and comments on a video of their favorite football team, and another user may also watch and comment on this video.  Bastide concludes that the users have a shared interest in the same football team.  One could argue that this shared interest is similar, but not identical because the football team is a favorite of only one user.  Nonetheless, the interest in the basketball team and sports content are clearly similar, non-identical interests.
The examiner would also like to point to Appellant’s specification.  In the appeal brief, Appellant alleges that support for the above argued limitation is provided in paragraphs 44-45 of the specification.  These paragraphs discuss extracting social media data such as interest or lack of interest in a topic and other profile information such as hobbies.  The only part of the specification that appears to mention similar interests between users appears to be paragraph 26, which states “if a social media user likes a comment or a post by another social media user, the social media data 110 may extract the type of content the social media user prefers.”  This is the same concept that appears in Bastide.  One user may watch and comment on the same football video as another user, and based on the commenting, the type of content (i.e. sports, basketball, football) preferred by the user is extracted.
Appellant argues that the second user is determined “similar” to the original user because of their identical interests (comments on the same video) not because the second user’s preference for the basketball team may also be relevant to the original user.  However, the claims do not recite a limitation of determining a similar user.  The claims recite “obtaining social media data related to a second social media user” and “identify at least one similar, non-identical interest between the first and second social media users”.  In the Bastide reference, the obtained social media data related to a second social media user is a possible interest in a basketball team of the second social media user.  Further, in Bastide the similar, non-identical interest is the basketball team (or even sports).  Even further, the users commenting on the same video does not make their interests identical.  
Appellant argues that the preference of the second user for basketball (which may be relevant to the first user) is determined only after the second user profile itself is identified (based on the identical interests).  However, this argument is not related to the recited claim language.  The claims do not recite or require identifying a second user profile based on non-identical interests.  The claims recite “obtaining social media data related to a second social media user,” which is not limited to a second user or second user profile, and “identifying a similar, non-identical interest” between the first and second user.   
Appellant argues that “the present claims obtain the second user by identifying the at least one similar, non-identical interest between the first and second social media users.”  However, this is not what is claimed.  There is no step or limitation of explicitly identifying or obtaining a second user, and thus there is also no step or limitation requiring the second user to be obtained based on a similar, non-identical interest between the first and second users.  In fact, the claims (or specification) do not specify how the second social media user is determined.  What is claimed is obtaining social media data related to a second social media user…based upon the one or more categorical labels used to characterize information about the select categories of interest of the first social media user.  Bastide teaches obtaining a possible interest in a basketball team (i.e. the claimed social media data related to second user) for the original user (i.e. the claimed second user) to update the user profile of the original user to include this interest in the basketball team.  This possible interest (i.e. the claimed social media data related to second user) is obtained based upon an interest in a football team of the second user in Bastide (i.e. the claimed categorical labels used to characterize information about the select categories of interest of the first social media user).
The claim goes on to recite “such that the social media data of the second social media user…identify at least one similar, non-identical interest between the first and second social media users”.  Again, Bastide determines a possible interest in a basketball team for the original user, which is a similar, non-identical interest than football that is determined to be an interest of both users.  Further, Bastide determines that both users are interested in sports, which is also a similar, non-identical interest between the users.
Appellant argues “Bastide obtains the second user by identifying the identical interest (e.g., a football team) with the original user” and not based on a similar, non-identical interest.  First, Appellant is assuming that the interest in the football team is an identical interest.  However, even if the football interest is an identical interest, the claims do not recite or require obtaining a second user based on a similar, non-identical interest.  In fact, the claims do not recite any limitations detailing how the second social media user is determined or obtained.  The claims recite obtaining social media data related to a second social media user, which is not the same as reciting obtaining a second social media user.  
Therefore, for at least the reasons discussed above, the examiner believes Bastide teaches “obtaining social media data related to a second social media user from the social media platform based upon the one or more categorical labels used to characterize information about the select categories of interest of the first social media user, such that the social media data of the second social media user categorized into select categories of interest of the second social media user identify at least one similar, non- identical interest between the first and second social media users.”
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        
Conferees:

/RB/
Robert Beausoliel
Supervisory Patent Examiner, Art Unit 2167

/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.